BLD-228                                                        NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                       No. 15-1236
                                       ___________

                                 CHARLES TALBERT,
                                            Appellant

                                             v.

                               CORIZON MEDICAL;
                                 Ms. M. TREMBLE;
                                     Ms. GAY
                       ____________________________________

                     On Appeal from the United States District Court
                         for the Eastern District of Pennsylvania
                              (D.C. Civil No. 2-14-cv-05177)
                     District Judge: Honorable Lawrence F. Stengel
                      ____________________________________

         Submitted for Possible Dismissal Pursuant to 28 U.S.C. § 1915(e)(2)(B)
         or Summary Action Pursuant to Third Circuit LAR 27.4 and I.O.P. 10.6
                                     June 4, 2015
              Before: AMBRO, JORDAN and KRAUSE, Circuit Judges

                               (Opinion filed: June 8, 2015)
                                       _________

                                        OPINION*
                                        _________



*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
PER CURIAM

       Charles Talbert, proceeding in forma pauperis, appeals from the District Court’s

order denying his requests for a preliminary injunction.1 For the reasons set forth below,

we will summarily affirm the judgment of the District Court.

                                            I.

       In 2014, Talbert filed this 42 U.S.C. § 1983 action against the defendants for

allegedly ignoring his medical needs, causing him undue suffering.2 He then filed several

motions for a preliminary injunction to require the defendants to address one of his

medical needs: the reversal of his ileostomy. He alleged that he scheduled the surgery

several times in 2013 and 2014, but the defendants prevented him from attending the

appointments. The District Court held a preliminary injunction hearing on January 7,

2015. Dr. Bruce Blatt, an employee of defendant Corizon Medical who has examined

Talbert’s ileostomy, testified at the hearing, and Talbert cross-examined him. After the

hearing, the District Court denied Talbert’s motions for a preliminary injunction. Talbert

timely appealed.




1
  Several months after Talbert appealed the denial of his preliminary injunction motions,
the District Court appointed counsel for him. Although counsel recently entered an
appearance in this appeal, Talbert’s filings, which predated his appointment of counsel,
were drafted pro se.
2
  Talbert is a pre-trial detainee at the Curran-Fromhold Correctional Facility in
Philadelphia, Pennsylvania,
                                             2
                                              II.

       We have jurisdiction pursuant to 28 U.S.C. § 1292, and “[w]e review the denial of

a preliminary injunction for an abuse of discretion, an error of law, or a clear mistake in

the consideration of proof.” Kos Pharm., Inc. v. Andrx Corp., 369 F.3d 700, 708 (3d Cir.

2004) (internal quotation marks omitted). Such deferential review “is appropriate

because a court nearly always bases the grant or denial of an injunction on an abbreviated

set of facts, requiring a delicate balancing of the probabilities of ultimate success at final

hearing with the consequences of immediate irreparable injury.” Klitzman, Klitzman &

Gallagher v. Krut, 744 F.2d 955, 958 (3d Cir. 1984); see also Duraco Prods., Inc. v. Joy

Plastic Enters., Ltd., 40 F.3d 1431, 1438 (3d Cir. 1994) (noting that we review factual

findings for clear error, “which occurs when we are left with a definite and firm

conviction that a mistake has been committed.” (internal quotation marks omitted)). We

will summarily affirm the District Court’s judgment because this appeal does not present

a substantial question. See 3d Cir. LAR 27.4; 3d Cir. I.O.P. 10.6.

       A court ruling on a motion for a preliminary injunction must consider the

following four factors:

       (1) whether the movant has shown a reasonable probability of success on
       the merits; (2) whether the movant will be irreparably injured by denial of
       the relief; (3) whether granting preliminary relief will result in even greater
       harm to the nonmoving party; and (4) whether granting the preliminary
       relief will be in the public interest.




                                               3
Allegheny Energy, Inc. v. DQE, Inc., 171 F.3d 153, 158 (3d Cir. 1999) (quoting ACLU

of N.J. v. Black Horse Pike Reg’l Bd. of Educ., 84 F.3d 1471, 1477 n.2 (3d Cir. 1996) (en

banc)). The District Court denied Talbert’s motion because he failed to show irreparable

harm. Specifically, the District Court credited Dr. Blatt’s testimony that Talbert’s

ileostomy was functioning well and there was no emergent need to reverse it. Indeed, Dr.

Blatt testified that reversing the ileostomy would be an elective procedure. Talbert

produced no evidence to undermine Dr. Blatt’s testimony or otherwise adequately

demonstrate irreparable harm.

       In support of his appeal, Talbert argues that his condition “may” have deteriorated.

He also alleges other speculative or remote harms. But an injunction will not issue “to

eliminate a possibility of a remote future injury.” Cont’l Grp., Inc. v. Amoco Chems.

Corp., 614 F.2d 351, 359 (3d Cir. 1980) (internal quotation marks omitted). Injunctive

relief is appropriate only when there is a “clear showing of immediate irreparable injury[]

or a presently existing actual threat.” Id. (internal quotation marks and citation omitted).

Talbert makes no such showing. Nor has he demonstrated that the District Court

committed clear error in its factual findings or otherwise abused its discretion. See

Duraco Prods., Inc., 40 F.3d at 1438.

                                             III.

       There being no substantial question presented on appeal, we will summarily affirm

the judgment of the District Court.

                                              4